DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-4, 6, 9, 11, 21 and 23, in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that “no reference discloses, teaches, or even suggests each and every element of the claims.”  This is not found persuasive because of the reasons set forth in the restriction requirement. To reiterate, inventions I and II are not in the same category according to 37 CFR 1.475(b) and further, as stated in the Restriction, the coating layer of group II can be obtained from a composition materially different from that of claim 1, e.g., different solids content and carrier and viscosity and surface tension and so on. Accordingly, the only feature common to both inventions is a combination of a crosslinker and a binder comprising an elastomer having an elongation of at least 500%. But this feature is not a special technical feature as it does not make a contribution over the prior art in view of CN106883746B (see the examples in the attached English-language translation and the elongation values in the Table of the original document).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2022, 11/08/2022, 11/01/2022, 9/22/2022, 9/15/2022, 8/05/2022, 3/09/2022, 10/01/2020, and 8/28/2020 have been considered.
Drawings
The drawings submitted on 5/29/2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claim 1 is indefinite for a number of reasons. First, the claimed composition is defined by the Ohnesorge number, the Reynolds number and the Deborah number. However, these numbers are defined by parameters, such as the diameter of the jetting nozzles, that have nothing to do with the claimed composition. What is being claimed is a coating composition, not a coating method or apparatus, and the composition is not limited to any coating method or apparatus. For example, nothing prevents one skilled in the art from employing the composition as claimed with a paint brush. In this case, the Oh, Re and De numbers are ill-defined. In short, a coating composition cannot be defined by the equipment intended to be used to handle said composition. In a related note, the Ohnesorge number is said to relate “to the tendency for a drop of the coating composition, upon contact with the substrate, to either remain as a single drop or separate into many droplets.” Clearly, the Oh number depends not only on the composition but also on the coating apparatus and the substrate. However, the claimed composition is not limited to any substrate. Second, claim 1 recites an Ohnesorge number (Oh) of 0.01-12.6 and also requires said number to satisfy equations V and VI. Since the Reynolds number (Re) is required to be (0.02 - 6,200), equations V and VI give (0.2 – 116) and (0.0008 – 0.78), respectively. Therefore, the claim requires that (Oh) must satisfy the following 3 seemingly contradictory requirements:
(Oh) = 0.01-12.6,
(Oh) ≤ 0.2-116, and
(Oh) ≥ 0.008-0.78.
It is unclear if the (Oh) must be from 0.01 to 12.6, or from 0.008 to 116. The other claims depend from claim 1 but fail to remedy the deficiencies and they are therefore indefinite as well. In addition, the amount of pigment recited in claims 6 and 23 is ambiguous as the measurement units, e.g., wt%, vol%, parts by weight, etc., are missing and the total weight of the coating composition is arbitrary. For instance, if the figure 0.01 to 20 is assumed to be in the unit of parts by weight, said figure would be arbitrary because the total weight is arbitrary.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to further limit the subject matter of the claim upon which it depends.  Claim 2 depends from claim 1 but the Oh number and the Re number recited in claim 2 are still the same as in claim 1. In other words, claim 2 does not alter the scope of claim 1 in any way. Similarly, claim 4 does not change the scope of claim 3. Claims 2-4 also fail to further limit the scope of claim 1 because, as explained above, the claimed composition cannot be defined in terms of the Oh, Re and De numbers which are defined by parameters independent of the composition. For example, one can change these numbers simply by adjusting the diameter of the jetting/spraying nozzles without changing the coating composition in any way. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Since claim 2 fails to further limit the scope of claim 1, claims 6 and 23 are essentially the same.
Allowable Subject Matter
	Aside the aforementioned issues, the claimed composition contains subject matter that is not disclosed or rendered obvious by the prior art of record. CN106883746A discloses a rubber coating composition comprising a liquid carrier, an elastomer and a crosslinker, wherein the coating has an elongation greater than 500%. The composition does not have the viscosity, density, surface tension and relaxation time that are set forth in claim 1. US 2011/0032304 A1 discloses an inkjet composition comprising a liquid carrier, a proto-elastomer film-forming agent and a crosslinker, wherein the composition has a viscosity at 34 oC of 10-13 cp and a surface tension of 25-36 N/m. The reference fails to teach an elastomer having an elongation at break of at least 500%. It also fails to teach a density and a relaxation time of the composition. Similar deficiencies are found in US 7,368,487 B2, which discloses an aqueous ink jet printable coating composition which is shear-thinning and comprises an aqueous vehicle, a colorant and a self-crosslinkable silyl-terminated sulfopoly(ester-urethane) polymer, wherein the composition has a solids content of 1-60, a viscosity of 0.001-0.02 Pa·s at a shear rate of 1,000/s, and a surface tension of 20-70 mN/m. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762